Citation Nr: 1425849	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-49 036	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for defective color blindness.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1986.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In February 2012, the Board issued a decision that, in part, dismissed the claim of entitlement to service connection for tuberculosis, and denied the claims of entitlement to service connection for sleep apnea and defective color blindness.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the February 2012 Board decision that dismissed the claim of entitlement to service connection for tuberculosis, and denied entitlement to service connection for sleep apnea, and entitlement to service connection for defective color blindness.  The remainder of the February 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


